United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                 UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                  June 5, 2003
                       ____________________
                                                       Charles R. Fulbruge III
                          No. 02-21226                         Clerk
                        Summary Calendar
                      ____________________

         YAHVAH, in and through Yahvah’s Kingdom People
          via ambassadors Claude Hugh Lloyd The Second
                    and Cassondra Jean Lloyd,

                                              Plaintiff-Appellant,

                             versus

             HENRY CUELIAR, Texas Secretary of State;
           RICK PERRY, Texas Governor; CLARENCE JAMES,
      Harris County Appraisal Review Board; JIM ROBINSON,
         Harris County Appraisal District; PETE ALFARO,
         Baytown Mayor; DON HENDRIX, Crosby Independent
        School District Superintendent; BARBARA SULTIS,
    Goose Creek Independent School District Superintendent,
             All others of like kind; CITY OF BAYTOWN,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                           (H-02-CV-87)
_________________________________________________________________

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Claude Hugh Lloyd and Cassondra Jean Lloyd seek a declaratory

judgment that the “taxing entities” of the United States and Texas

have no jurisdiction over them.   This court must examine the basis



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
of its jurisdiction, sua sponte if necessary.             E.g., Copling v.

Container Store, Inc., 174 F.3d 590, 594 (5th Cir. 1999).                The

Lloyds did not file a timely notice of appeal from the final

judgment   dismissing   their    action     for   lack   of   jurisdiction.

Therefore, we lack jurisdiction to review that judgment.                E.g.

Dison v. Whitley, 20 F.3d 185, 186 (5th Cir. 1994).

     The Lloyds did timely file a notice of appeal from the order

striking   their   pleading     entitled,     “Final     order   of   formal

acknowledgment from United States District Court”.               Because the

Lloyds have not identified any error in that order, however, they

have abandoned that appeal.     See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).             The appeal is

without arguable merit and, therefore, is DISMISSED as frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.   (The “Demand to compel court to sign final order” is

DENIED.)

     The Lloyds are warned that filing future frivolous complaints

or appeals will result in the imposition of sanctions.

      APPEAL DISMISSED; MOTION DENIED; SANCTION WARNING ISSUED




                                    2